The Committee on Professional Ethics and Grievances of the Louisiana State Bar Association has applied for a rehearing asking that our decree be amended so as to condemn the respondent to pay the costs of this proceeding. But it is not necessary to grant *Page 875 
a rehearing for that purpose. Section 11 of Article XIII of the Articles of Incorporation of the Louisiana State Bar Association, which have been adopted and promulgated as rules of this Court, provides: "All suits for the disbarment or suspension of a members of the bar shall be brought in the name of the Louisiana State Bar Association, and at the cost of the defendant, if condemned; otherwise without costs."
Since respondent is condemned by our decree to be suspended from the practice of law for a period of six months, the decree, under the rule of Court above quoted, necessarily carries with it the condemnation of respondent to pay the costs of the proceeding. In order, however, that there may be no doubt as to the effect of our decree in that respect, it is ordered that the decree be amended so as to read that the costs of this proceeding shall be paid by the respondent, Lee J. Novo; as thus amended, the decree is affirmed and the application for rehearing is denied.